DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-10 are currently pending and prosecuted.

Response to Arguments
Applicant's arguments filed 5 July 2021 have been fully considered but they are not persuasive. Applicant contends the amendments overcome the prior art of record. The Examiner respectfully disagrees.
Specifically, Applicant’s amendments notes that the plurality of transparent keys “each being integrally formed as a single one-piece structure” overcomes the prior art of record. However, as noted in MPEP 2144.04 (V), it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to integrally form plurality of transparent keys in a single one-piece structure, since it has been held that forming in one piece an article, which has formerly been formed in two pieces and put together, involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893), In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965).  The term “integral” is sufficiently broad to embrace constructions united by such means as fastening and welding.  In re Hotte, 177 USPQ 326, 328 (CCPA 1973). As such, Applicant’s arguments are not considered persuasive.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Sumi, US PG-Pub 2015/0094149, hereinafter Sumi, in view of Lapalme et al., US PG-Pub 2019/0102969, hereinafter Lapalme.
Regarding Claim 1, Sumi teaches a button device (operation unit 10), comprising: 
a manipulation structure (push button plate 18) including: 
a plurality of brackets (Figs. 3 and 8-9, and corresponding descriptions) each having an elastic segment (bending deformable section 18c), and a placing segment (base section 18a), wherein the placing segment of each of the brackets is connected to one end of the elastic segment (Figs. 3 and 8-9, and corresponding descriptions); and 
a plurality of transparent keys (push button 12, [0031], [0045], [0052], noting the top surface section of the buttons can be transparent) wherein the transparent keys are respectively fixed to the brackets (Figs. 3 and 8-9, and corresponding descriptions) and each of the transparent keys includes: 
a press portion (top surface section 18b) fixed to the corresponding bracket (Figs. 3 and 8-9, and corresponding descriptions), wherein the press portion has a touch surface arranged away from the corresponding bracket (Figs. 3 and 8-9, and corresponding descriptions, showing the top surface is touched by the user); and 
an abutting portion (projections (protrusions) 18d) extending from the press portion along a displacement direction that extends away from the touch surface (Figs. 3 and 8-9, and corresponding descriptions, noting how the projection extends from the top surface and is in a vertical direction), wherein a width of the abutting portion is less than that of the press portion (Figs. 3 and 8-9, and corresponding descriptions, showing the width of the projection is less than the width of the top surface section), 
wherein the touch surface of each of the transparent keys is configured to move along the displacement direction by being pressed (Figs. 3 and 8-9, and corresponding descriptions; [0040]-[0042]), so that the elastic segment of the corresponding bracket is deformed to generate an elastic force (Figs. 3 and 8-9, and corresponding descriptions; [0040]-[0042]); and 
a touch-control screen (touch panel 24) having a touch-control region ([0035]-[0037]), wherein the manipulation structure is arranged corresponding in position to the touch-control region (Figs. 3 and 8-9, and corresponding descriptions; [0040]-[0042]), and the abutting portion of each of the transparent keys faces toward and is spaced apart from the touch-control region (Figs. 3 and 8-9, and corresponding descriptions; [0040]-[0042]), 
wherein a part of each of the transparent keys facing the touch-control region is configured to show an icon of the touch-control region (Figs. 3 and 8-9, and corresponding descriptions; [0049]-[0054]), and the touch surface of each of the transparent keys is configured to be pressed so as to move the abutting portion to abut against the corresponding icon (Figs.  3 and 8-9, and corresponding descriptions; [0040]-[0042], [0049]-[0054]).
Sumi discloses the claimed invention except for the plurality of transparent keys each being integrally formed as a single one-piece structure.  As noted in MPEP 2144.04 (V), it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to integrally form plurality of transparent keys in a single one-piece structure, since it has been held that forming in one piece an article, which has formerly been formed in two pieces and put together, involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893), In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965).  The term “integral” is sufficiently broad to embrace constructions united by such means as fastening and welding.  In re Hotte, 177 USPQ 326, 328 (CCPA 1973).
However, Sumi does not explicitly teach a fixing segment, wherein the fixing segment and the placing segment of each of the brackets are connected to two opposite ends of the elastic segment; or the press portion fixed to the fixing segment of the corresponding bracket
Lapalme teaches a fixing segment (Lapalme: outer face 464), wherein the fixing segment and the placing segment of each of the brackets are connected to two opposite ends of the elastic segment (Lapalme: Figs. 11-12, and corresponding descriptions, showing the elastic means is connected between the outer face and the bottom face); and
the press portion fixed to the fixing segment of the corresponding bracket (Lapalme: Figs. 11-12, and corresponding descriptions, showing how the press portion, i.e., top surface of the button, is fixed to the outer face).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to incorporate the fixing segment taught by Lapalme into the device taught by Sumi in order to return the button back to its original position (Lapalme: [0096]), thereby providing a more predictable button location.
Regarding Claim 2, Sumi, as modified by Lapalme, teaches the button device according to claim 1, wherein in each of the transparent keys and the corresponding bracket, the press portion has an annular step surface arranged away from the touch surface (Lapalme: top face 465, which constitutes the outer ring of the top surface), the fixing segment is fixed onto the annular step surface (Lapalme: Figs. 11-12, and corresponding descriptions, showing the outer face is connected to the top face), the abutting portion is connected to a region of the press portion arranged inside of the annular step surface (Sumi: Figs.  3 and 8-9, and corresponding descriptions), the abutting portion does not protrude from the corresponding bracket (Sumi: Figs.  3 and 8-9, and corresponding descriptions), and a thickness of the abutting portion is 50%-90% of a height of the corresponding bracket (Sumi: Figs.  3 and 8-9, and corresponding descriptions, showing the thickness of the projection is between 50%-90% of the height of the bracket. Additionally, it would have been an obvious matter of design choice to modify the size of the abutting portions, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). Further, it would have been obvious to one having ordinary skill in the art at the time the invention was made to set the height range of the abutting portion, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.).
Regarding Claim 3, Sumi, as modified by Lapalme, teaches the button device according to claim 1, wherein the manipulation structure includes a cover (Sumi: LED substrate 20) having a plurality of thru-holes (Sumi: apertures 20b, Figs.  3 and 8-9, and corresponding descriptions, showing the locations where the buttons can pass through), each of the transparent keys and the corresponding bracket are arranged to pass through one of the thru-holes (Sumi: Figs.  3 and 8-9, and corresponding descriptions), and the placing segments of the brackets are sandwiched between the cover and the touch-control screen (Sumi: Figs.  3 and 8-9, and corresponding descriptions).
Regarding Claim 4, Sumi, as modified by Lapalme, teaches the button device according to claim 1, wherein the placing segments of the brackets are integrally formed as a one-piece structure (Sumi: Figs.  3 and 8-9, and corresponding descriptions; Lapalme: Figs. 11-12, and corresponding descriptions), and each of the brackets does not contact the touch-control region of the touch-control screen (Sumi: Figs.  3 and 8-9, and corresponding descriptions; Lapalme: Figs. 11-12, and corresponding descriptions, each showing how the base segment does not touch the touch screen).
Regarding Claim 5, Sumi, as modified by Lapalme, teaches the button device according to claim 1, wherein the brackets are defined as a plurality of bracket assemblies each having at least two of the brackets (Sumi: Figs.  3 and 8-9, and corresponding descriptions; Lapalme: Figs. 11-12, and corresponding descriptions, each showing the use of multiple brackets), and the placing segments of each of the bracket assemblies are integrally formed as a one-piece structure (Sumi: Figs.  3 and 8-9, and corresponding descriptions; Lapalme: Figs. 11-12, and corresponding descriptions).
Regarding Claim 6, Sumi, as modified by Lapalme, teaches the button device according to claim 1, wherein in any one of the transparent keys, the touch surface is a circular arc surface having a concave shape (Lapalme: Figs. 11-12, and corresponding descriptions; Sumi: [0040]) so as to provide the press portion with a function of a concave lens (Lapalme: lens 450).
Regarding Claim 7, Sumi, as modified by Lapalme, teaches the button device according to claim 6, wherein the touch-control screen is a capacitive touch-control screen (Lapalme: [0094], [0102]), and wherein in any one of the transparent keys, the abutting portion has a triggering surface facing the corresponding icon (Sumi: [0031]-[0033], [0045]-[0047], [0052], [0060], [0064]), and the triggering surface is in a flat shape (Sumi: Figs.  3 and 8-9, and corresponding descriptions; Lapalme: Figs. 11-12, and corresponding descriptions, each showing how the touch screen is flat).
Regarding Claim 8, Sumi, as modified by Lapalme, teaches the button device according to claim 6, wherein the touch-control screen is a resistive touch-control screen (Sumi: [0035]), and wherein in any one of the transparent keys, the abutting portion has a triggering surface facing the corresponding icon (Sumi: [0031]-[0033], [0045]-[0047], [0052], [0060], [0064]), and the triggering surface is a circular arc surface having a concave shape (Lapalme: Figs. 11-12, and corresponding descriptions; Sumi: [0040]) so as to provide the abutting portion with the function of a concave lens (Lapalme: lens 450).

Regarding Claim 9, Sumi teaches a manipulation structure (push button plate 18) of a button device (operation unit 10) for being applied to a touch-control screen (touch panel 24), comprising: 
a plurality of brackets (Figs. 3 and 8-9, and corresponding descriptions) each having an elastic segment (bending deformable section 18c), and a placing segment (base section 18a), wherein the placing segment of each of the brackets is connected to one end of the elastic segment (Figs. 3 and 8-9, and corresponding descriptions); and 
a plurality of transparent keys (push button 12, [0031], [0045], [0052], noting the top surface section of the buttons can be transparent), wherein the transparent keys are respectively fixed to the brackets (Figs. 3 and 8-9, and corresponding descriptions) and each of the transparent keys includes: 
a press portion (top surface section 18b) fixed to the corresponding bracket (Figs. 3 and 8-9, and corresponding descriptions), wherein the press portion has a touch surface arranged away from the corresponding bracket (Figs. 3 and 8-9, and corresponding descriptions, showing the top surface is touched by the user); and 
an abutting portion (projections (protrusions) 18d) extending from the press portion along a displacement direction that extends away from the touch surface (Figs. 3 and 8-9, and corresponding descriptions, noting how the projection extends from the top surface and is in a vertical direction), wherein a width of the abutting portion is less than that of the press portion (Figs. 3 and 8-9, and corresponding descriptions, showing the width of the projection is less than the width of the top surface section), 
wherein the touch surface of each of the transparent keys is configured to move along the displacement direction by being pressed (Figs. 3 and 8-9, and corresponding descriptions; [0040]-[0042]), so that the elastic segment of the corresponding bracket is deformed to generate an elastic force (Figs. 3 and 8-9, and corresponding descriptions; [0040]-[0042]).
Sumi discloses the claimed invention except for the plurality of transparent keys each being integrally formed as a single one-piece structure.  As noted in MPEP 2144.04 (V), it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to integrally form plurality of transparent keys in a single one-piece structure, since it has been held that forming in one piece an article, which has formerly been formed in two pieces and put together, involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893), In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965).  The term “integral” is sufficiently broad to embrace constructions united by such means as fastening and welding.  In re Hotte, 177 USPQ 326, 328 (CCPA 1973).
However, Sumi does not explicitly teach a fixing segment, wherein the fixing segment and the placing segment of each of the brackets are connected to two opposite ends of the elastic segment; or the press portion fixed to the fixing segment.
Lapalme teaches a fixing segment (Lapalme: outer face 464), wherein the fixing segment and the placing segment of each of the brackets are connected to two opposite ends of the elastic segment (Lapalme: Figs. 11-12, and corresponding descriptions, showing the elastic means is connected between the outer face and the bottom face); and 
the press portion fixed to the fixing segment (Lapalme: Figs. 11-12, and corresponding descriptions, showing how the press portion, i.e., top surface of the button, is fixed to the outer face).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to incorporate the fixing segment taught by Lapalme into the device taught by Sumi in order to return the button back to its original position (Lapalme: [0096]), thereby providing a more predictable button location.
Regarding Claim 10, Sumi, as modified by Lapalme, teaches the manipulation structure according to claim 9, wherein in each of the transparent keys and the corresponding bracket, the press portion has an annular step surface arranged away from the touch surface (Lapalme: top face 465, which constitutes the outer ring of the top surface), the fixing segment is fixed onto the annular step surface (Lapalme: Figs. 11-12, and corresponding descriptions, showing the outer face is connected to the top face), the abutting portion is connected to a region of the press portion arranged inside of the annular step surface (Sumi: Figs.  3 and 8-9, and corresponding descriptions), the abutting portion does not protrude from the corresponding bracket (Sumi: Figs.  3 and 8-9, and corresponding descriptions), and a thickness of the abutting portion is 50%-90% of a height of the corresponding bracket (Sumi: Figs.  3 and 8-9, and corresponding descriptions, showing the thickness of the projection is between 50%-90% of the height of the bracket. Additionally, it would have been an obvious matter of design choice to modify the size of the abutting portions, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). Further, it would have been obvious to one having ordinary skill in the art at the time the invention was made to set the height range of the abutting portion, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.), and wherein in any one of the transparent keys, the touch surface is a circular arc surface having a concave shape (Lapalme: Figs. 11-12, and corresponding descriptions; Sumi: [0040]) so as to provide the press portion with a function of a concave lens (Lapalme: lens 450).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN T REED whose telephone number is (571)272-7234.  The examiner can normally be reached on M-F: 0830-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


STEPHEN T. REED
Primary Examiner
Art Unit 2627



/Stephen T. Reed/Primary Examiner, Art Unit 2627